Citation Nr: 0702624	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-18 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen service connection for status post removal of right 
knee patella.

2.  Entitlement to service connection for status post removal 
of right knee patella.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a psychological 
condition other than post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for a low back 
condition.

7.  Entitlement to service connection for a bone disease.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for status post 
removal of right knee patella, a left knee condition, a 
mental condition, a neck condition, a low back condition, and 
bone disease.  The RO noted that it reopened the service 
connection claim for a right knee condition, finding that the 
veteran had submitted new and material evidence, but denied 
the claim on the merits.  Irrespective of the RO's action, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for status post removal of right knee patella.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO 
indicated that the service connection claims for a left knee 
condition, mental condition, neck condition, low back 
condition, and bone disease previously were denied and were 
considered claims to reopen.  Upon careful review, however, 
there is no evidence of a previous rating decision denying 
these claims.  The Statement of the Case noted this error and 
adjudicated the claims as original service connection claims.  
The Board agrees and will address the matters as original 
service connection claims.

In January 2005, the veteran testified at an RO hearing.  The 
veteran was scheduled for a Board hearing in March 2006, but 
did not appear or indicate any desire to re-schedule.

The veteran submitted additional evidence pertaining to the 
knee after the case was certified to the Board.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as 
the evidence is duplicative of information already of record.  
The veteran also amended his service connection claim for a 
left knee disability in the January 2005 RO hearing, to 
include as secondary to the right knee.  Although the RO did 
not specifically adjudicate the issue, when it denied service 
connection for the left knee in the Statement of the Case, it 
encompassed all theories of entitlement.  Thus, the issue of 
secondary service connection is considered to have been 
addressed by the Agency of Original Jurisdiction.

An April 2005 notice of disagreement was submitted related to 
an April 19, 2005 rating decision, denying waiver of VA 
pension overpayment.  Upon review, an April 2005 rating 
decision cannot be found.  If this rating decision is just 
missing from the record, a Statement of the Case should be 
provided to the veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).  If not, or if the notice of disagreement is not 
timely filed, the matter is referred to the RO.  The Board 
also refers the veteran's request for waiver of overpayment 
of benefits dated in August 2005.

The issues of service connection for a psychological 
condition, a neck condition, and a low back condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In October 1981, the RO denied entitlement to service 
connection for a right knee condition on the basis that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The veteran was notified of this decision and his 
procedural rights, but did not file an appeal.

2.  Evidence received since the October 1981 RO decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a right knee condition.

3.  A right knee condition clearly and unmistakably pre-
existed service; and clearly and unmistakably did not 
increase in severity beyond its natural progression during 
service.

4.  The competent medical evidence of record does not show a 
current left knee disability.

5.  The competent medical evidence of record does not show 
any findings of bone disease.


CONCLUSIONS OF LAW

1.  The October 1981 RO decision denying the claim of service 
connection for a right knee condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the October 1981 RO 
decision is new and material, and the claim of service 
connection for a right knee condition is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A right knee condition preexisted service and was not 
aggravated therein. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  

4.  A left knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  Bone disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a December 2001 
VA letter, prior to the February 2003 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO also notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO notified the veteran again in September 2005, at 
which time it was specified that the veteran should submit 
any other evidence or information in his possession.  The 
veteran amended his service connection claim for a left knee 
disability at the RO hearing to include as secondary to his 
right knee.  Neither letter addresses the issue of secondary 
service connection; but the veteran was not prejudiced by 
this, because he had actual notice of the evidence necessary 
to substantiate a secondary service connection claim, 
asserting that his right knee disability caused his left knee 
disability.

The Board notes that the December 2001 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
December 2001 and September 2005 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, private medical records dated from 1981 to 1983, and 
VA medical records dated from 1983 to 2004.  The Board finds 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2003, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board has considered the veteran's claim to reopen 
service connection for a right knee condition based on new 
and material evidence, with respect to the VCAA of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002), including the new 
notice requirements, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, given the favorable outcome 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

II.  New and material evidence

The RO originally denied service connection for a right knee 
condition in February 1975, on the basis that the medical 
evidence did not show any aggravation of a pre-existing 
condition.  Evidence considered at that time included the 
service medical records, which showed that the veteran had 
knee surgery prior to enlistment and complaints of knee pain 
while in service, and an October 1980 statement from a 
private physician, noting the pre-service knee surgeries.  
The original rating decision was confirmed in February 1979 
and December 1980.

The RO reconsidered the claim in October 1981, after two 1981 
letters were received from private physicians, along with a 
June 1981 medical record, documenting the veteran's treatment 
for the knee after service.  The RO denied the claim finding 
that the veteran had not submitted new and material evidence.  
The veteran was notified of this decision and his procedural 
rights, but did not file an appeal.  Thus, the October 1981 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (a). 

In September 2001, the veteran filed a claim to reopen 
service connection for a right knee condition.  Medical 
evidence considered since that time includes private medical 
records dated from 1981 to 1983 and VA medical records dated 
from 2001 to 2004, documenting right knee treatment, two VA 
medical opinions dated in 2003 and 2004, one relating the 
right knee condition to service and the other not relating it 
to service, and hearing testimony from a January 2005 hearing 
at the RO.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the VA medical opinions dated in 2003 
and 2004 are new and material.  The evidence is new because 
it was not submitted previously to the RO, and the RO did not 
consider it in its previous rating decision.  38 C.F.R. 
§ 3.156(a).  The evidence also is material because it 
pertains to the etiology of the veteran's right knee 
condition, one of which relates the knee to service.  This 
new evidence was not established at the time of the last 
rating decision; and raises a reasonable possibility of 
substantiating his service connection claim for a right knee 
condition.  38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the evidence is both new and material and serves 
to reopen the veteran's claim.

III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

If the presumption of aggravation under section 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. 
§ 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  
Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right knee condition

The veteran seeks service connection for a right knee 
condition.  He testified that he injured his knee prior to 
service in a football injury and had surgery to remove the 
right patella and repair ligament damage.  He stated that in 
service, he hyperextended his knee during boot camp and had 
several episodes when his knee gave out.  He also indicated 
that his duties required him to do a lot of climbing over the 
sides of boats to see if they were taking on water and that 
the symptoms associated with his knee worsened during his 
service.  In sum, the veteran contends that his right knee 
condition was aggravated by service, entitling him to 
disability compensation.

Initially, the evidence shows a current right knee 
disability.  VA medical records dated from 1983 to 2004 show 
diagnoses of right knee disorders, including status post 
patellar removal and anterior cruciate ligament 
reconstruction surgery and degenerative joint disease.

The next issue is whether there is evidence of any in-service 
aggravation of a right knee disability.

A December 1971 service medical record, prior to the 
veteran's enlistment in July 1972, notes complaints of 
occasional pain in the right knee and that the right patella 
was dislocated three months ago.  Physical examination showed 
full range of motion and relaxation of the medial patella 
retinaculum.  At entry into service, a July 1972 service 
medical record shows the veteran reported that he injured his 
right knee in October 1971 playing football and had surgery 
in January 1972 to remove the patella, and again in May 1972 
to repair the ligaments in the right knee.  

Additional private medical records dated from 1980 to 1983 
note the veteran's initial surgery in 1971 or 1972, which 
removed a loose body of the right knee and shaved the 
patella.  The veteran reportedly continued with his problems 
of osteochondritis and patellar chondromalacia and several 
months later, had to have excision of the right patella.  
Then, after recovery from this, he reportedly had a partial 
tearing of the patella quadriceps tendon, which required 
reinforcement type surgery with a little shortening of the 
extension mechanism.

These reports provide clear and unmistakable evidence that 
the veteran's right knee disability pre-existed service.  
Thus, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).

A July 1972 entrance examination report noted that the 
veteran reportedly had remarkable return of range of motion 
and strength after the two right knee surgeries,  and denied 
any significant trouble.  Physical examination showed stable 
ligaments with no rotating instability; and the veteran was 
found fit for duty.

A January 1973 medical record shows the veteran reported to 
the emergency room following a motorcycle accident with 
complaints of pain in the right leg and abrasions to the 
right knee, subpatellar.  The diagnosis was rule out 
fracture, abrasion right knee.  The x-rays were found to be 
negative for fracture.  

A March 1973 medical record notes two calcific densities in 
the area of the patella and no other bony or joint 
abnormality.

In February 1974, a service medical record shows complaints 
of right knee pain.  Physical examination revealed pain when 
direct pressure was applied.  Later February 1974 medical 
records show continued complaints of right knee pain and that 
the veteran was assigned to duties other than climbing or 
jobs that might endanger the right knee.  

A March 1974 medical record shows complaints of right knee 
pain.  Physical examination revealed that the knee range of 
motion was slightly down with no gross swelling.  The veteran 
was prescribed an ace wrap.  

An April 1974 orthopedic consultation request noted that the 
veteran was working on the deck force where his knee was at 
maximum risk to trauma.  The consultation report shows 
complaints of right knee "drawing," "tight" pain with long 
standing, and sitting with right knee bent.  The veteran also 
complained of swelling with long walks and giving way, noting 
that he fell on the stairs once.  The impression was 
quadatrophy and absent patella.  Quad sets and a knee pad 
were recommended.  A later April 1974 medical record shows 
complaints of swollen right knee.  The veteran reportedly 
slipped while walking upstairs and hit his knee.  The 
examiner noted that the knee was slightly swollen and that 
the veteran had not been wearing his knee brace, as 
prescribed.

In May 1974, a consultation report noted that the veteran 
complained that his knee prevented him from standing watch or 
doing most tasks required.  The report noted that the veteran 
faced Summary Court Martial and that his status of disability 
was requested to be affirmed.  The examining physician found 
that the veteran's right knee had full range of motion with 
no effusion, crepitus, or quad atrophy and that x-rays were 
negative except for absence of patella.  The examiner found 
no significant disability and approved the veteran as fit for 
duty.

An August 1974 medical record shows the veteran fell on a 
slippery deck after it was washed and had complaints of pain 
along the right knee joint.  On physical examination, his 
right knee was painful with pressure applied and upon 
movement.  No abnormalities or added swelling was observed.  
The veteran was asked whether or not he felt he could stand 
his watches from the pain.  Ace wrapping and heat reportedly 
were offered, but the veteran left without treatment.

On September 3, 1974, a service medical record shows 
complaints of continued pain both anteriorly and posteriorly 
along the right knee cap from the August 1974 fall.  The 
examiner noted that the veteran consistently refused to take 
any precautions for his knee and that he was quite able to 
ride his motorcycle when not on duty.  The veteran also 
reportedly refused medical treatment and said he knew he 
could not work.  Additionally, he constantly requested 
medications and medical assistance.

A September 7, 1974 medical record notes that the veteran was 
released from the Brig and that his right knee had no 
symptoms of trauma.  Neurologically, his sensory and motor 
examination was intact.  A September 12, 1974 medical record 
shows complaints of pain to the right knee on movement.  
Physical examination showed posterior knee pain and 
tenderness upon palpation and good range of movement.  The 
impression was posterior tendonitis to the right knee.  The 
veteran received an administrative discharge from the 
military on September 20, 1974.

Based on these records, the veteran's right knee is presumed 
to have been aggravated by his service.  The next 
determination is whether the increase in severity of the pre-
existing right knee disability is shown to be due to its 
natural progression.  38 U.S.C. § 1153; see also 38 C.F.R. 
§ 3.306; Jensen, 19 F.3d at 1417.  Wagner, supra.   In other 
words, it must be shown by clear and unmistakable evidence 
that the right knee disability was not aggravated by service.  
See 38 U.S.C.A. § 1111. [emphasis added]

A January 2003 VA examination report shows the examiner 
reviewed the claims file and the veteran's reports that prior 
to entering the service he was involved in a football injury 
in 1971, which led to two different surgeries, one in 1971 
and one in 1972.  He had an anterior cruciate ligament repair 
in the first surgery and meniscectomies performed in the 
second.  He also had his patella removed, with minimal to 
moderate relief from his symptoms.  In service, the veteran 
stated that he fell and injured his right knee and continued 
to have pain from that time forward.  The examiner noted that 
the veteran had a rather severe right knee injury prior to 
entering the service, which necessitated two surgeries.  
Although he sustained one or two injuries in the service, 
when he reportedly fell on the knee, and there were numerous 
entries in the records suggesting he went to sick call for 
the knee problem, the examiner noted that he apparently was 
able to conduct most of his duties while in the service and 
did not receive a medical discharge for the knee.  The 
examiner found that based on the medical records, medical 
evidence, his experience, and literature knowledge that it 
was at least as likely as not that the veteran's pre-existing 
right knee condition was not aggravated beyond normal 
progression from his injuries during military service.  The 
examiner noted that he based this opinion on the fact that 
the veteran had a rather severe injury prior to entry into 
the service, necessitating two surgeries, and that although 
he had some reported incidents of injury and complaints in 
service, the veteran was able to carry out his normal 
functions most of the time.

A May 2004 letter from a VA physician notes that the veteran 
had a history of repeated knee injuries while enlisted in 
service and that his current knee complaints of pain and 
stiffness were more likely than not caused by his repeated 
knee injuries.

Upon review, the preponderance of the evidence is against the 
claim.  While the May 2004 VA physician related the veteran's 
right knee disability to service, he did not address the fact 
that the knee disability pre-existed service.  Additionally, 
he did not indicate a review of the claims file.  On the 
other hand, the January 2003 VA examiner noted that he 
reviewed the record, including the reports of the pre-
existing knee disability, and determined that because the 
knee injury prior to service was so severe, the additional 
injuries in service did not aggravate the knee beyond the 
natural progress of the disease.  The Board finds that 
January 2003 VA examination report is of greater probative 
value in light of the physician having reviewed the evidence, 
discussed the evidence and examined the veteran.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history).  As January 2003 opinion was 
provided by a medical professional with supporting bases, it 
shows by clear and unmistakable evidence that the veteran's 
right knee disability was not aggravated by service.

Although the veteran has argued that his right knee 
disability was aggravated by his knee injuries in service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the most probative 
medical evidence of record, which shows that while the 
veteran's knee disability underwent an increase in service, 
it was not beyond the natural progression of the pre-existing 
condition.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In sum, the service connection claim for a right knee 
condition is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left knee condition

The veteran seeks service connection for a left knee 
condition.  At the 2005 RO hearing, he amended his theory of 
entitlement to include as secondary to his right knee 
condition.  

The record does not show a current left knee condition.  VA 
records dated in 1984 show complaints of swelling and pain in 
the left knee, but there are no actual findings of a left 
knee disability.  Nor is there any other mention of any 
complaints or disabilities associated with the left knee 
since 1984.

Although the record shows evidence of post-service complaints 
of pain and swelling in the left knee, service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

There is nothing in the service medical records that suggests 
any left knee injury; and as noted, the veteran is not 
service-connected for a right knee disability, so any claim 
of a left knee disability as secondary to a right knee 
disability would fail.  See 38 C.F.R. § 3.310(a).

Although the veteran has argued that he has a current left 
knee disability related to service or alternatively, his 
right knee, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any present left knee 
disability.

In sum, the preponderance of the evidence is against the 
service connection claim for a left knee disability; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bone disease

The veteran seeks service connection for bone disease, which 
he indicates pre-existed service.  The service medical 
records do not note any pre-existing bone disease; nor is 
there mention of any in-service treatment for bone disease.  

The record also does not show a current disability, related 
to the bones.  The veteran has multiple disabilities related 
to his joints, including his right knee, cervical spine, and 
lumbar spine, and chronic pain associated with these; but 
there are no findings of any bone disease.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran has argued that he has a bone disease 
that was aggravated by service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
evidence of bone disease.

In sum, the preponderance of the evidence is against the 
service connection claim for bone disease; and the claim is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been submitted to reopen 
service connection for status post removal of right knee 
patella; and to this extent the claim is granted.

Entitlement to service connection for status post removal of 
right knee patella is denied.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for a bone disease is 
denied.


REMAND

Psychological condition

The service medical records show that in September 1974, the 
veteran was referred for a psychiatric consultation with a 
provisional diagnosis of immature personality.  The noted 
reason for the request was that the veteran had an increasing 
inability to function in the military.  He reportedly had 
numerous episodes of self-destructive behavior, including a 
recent overdose of sleeping pills; and he stated that he did 
not care what happened to him.  It was noted that the veteran 
constantly was in some sort of trouble.  On psychiatric 
examination, the examiner determined that there was no 
evidence of any overt psychosis or severe psychoneurosis.  
Clinically, the veteran appeared to be of no more than 
average intelligence.  His insight reportedly was limited and 
his judgment seemed poor.  The diagnosis was passive-
aggressive personality disorder, manifested by marked 
immaturity, gross unconscious dependency needs, longstanding 
conflict with authority, as well as poor service motivation 
and adaptation.  The psychiatrist indicated that the 
condition was considered to have existed prior to service and 
not to have been aggravated by service, and recommended that 
the veteran be considered for Administrative Separation by 
reason of unsuitability with the above diagnosis.

After service, VA medical records dated from 1996 to 2004 
document long-standing treatment for psychiatric conditions, 
including severe depression, dysthymic disorder, depressive 
disorder, and psychosis.  Private hospital records dated in 
2001 also show a diagnosis of schizoaffective disorder.

In order to resolve this claim, a medical determination is 
needed as to whether there is a relationship between the 
current psychiatric disabilities and service.  As part of 
this, it needs to be determined whether the veteran had any 
pre-existing psychiatric disorder, and if so, whether it was 
aggravated by service.  Under the duty to assist provisions 
of the VCAA, VA has the duty to secure an examination or 
opinion if there is competent evidence of record that the 
claimant has a current disability, which may be associated 
with service, but the record does not contain sufficient 
medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  A review of the record shows the 
veteran has not been afforded a VA examination for the 
purposes of obtaining the necessary opinion.  For this 
reason, a medical examination is necessary.  

Neck condition

The service medical records show the veteran complained that 
he strained his neck after holding his head up in a straining 
position for six to eight hours in October 1973.  Heat to the 
neck was prescribed.

Post-service VA medical records dated from 1997 to 2004 show 
a current cervical spine disability, including diagnoses of 
C6-7 pseudoarthritis, degenerative disc disease, cervical 
spondylosis, and cervical stenosis.

In order to resolve this claim, a medical opinion is needed 
to determine whether there is a relationship between the 
current cervical spine disabilities and service.  A May 2004 
VA physician found that it was more likely than not that the 
repeated in-service injuries to the cervical spine 
contributed to his current symptomatology.  This opinion is 
not probative because the physician did not note the actual 
findings in service, which do not, in fact, show multiple 
cervical spine injuries.  The physician also did not account 
for intercurrent injuries to the neck since service.  A 
December 1995 VA medical record notes that the veteran 
suffered multiple car and airplane accidents that caused neck 
pain.  A May 1995 VA medical record notes that the veteran 
was in a motor vehicle accident in 1990 and had an MRI, which 
showed a pinched nerve at C2 and bulging at C5-7.  A January 
1996 VA medical record also notes that the veteran was 
involved in a 1987 automobile accident during which he 
suffered a pinched nerve in his neck and a herniated disc in 
the cervical area of his spine.  The record shows the veteran 
subsequently underwent cervical spine surgery in April 1997 
and July 1998.  

Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  A review of 
the record shows the veteran has not been afforded a VA 
examination for the purposes of obtaining the necessary 
opinion.  For this reason, a medical examination is 
necessary. 

Low back condition

An October 1973 service medical record shows the veteran was 
carrying food stores aboard ship when he slipped on the deck 
and twisted his back.  Physical examination showed tenderness 
to the right side of his lower back and no abnormal swelling 
or deformity to the spinal column.  The impression was low 
back muscle strain.  The record the next day shows the 
veteran had the same complaints and was given light duty for 
three days.  A November 1973 medical record shows the veteran 
complained of pain from riding his motorcycle and requested a 
brace to make his back more comfortable.  A brace was not 
available and it was recommended that the veteran avoid 
riding his motorcycle.

After service, a May 1997 Social Security Record notes 
findings of discogenic and degenerative disorders in the low 
back.  A December 2002 VA x-ray examination report also shows 
an assessment of chronic low back pain and degenerative disc 
disease at L5-S1.  

In order to resolve this claim, a medical opinion is needed 
to determine whether there is a relationship between the 
current low back disorder and service.  A May 2004 VA 
physician noted the October 1973 lumbar spine injury and 
determined that this more likely than not contributed to his 
current symptomatology.  The physician, however, did not 
indicate a review of the entire record or account for post-
service injuries to the lumbar spine.  A May 1995 VA medical 
record notes that the veteran injured his back in a motor 
vehicle accident in 1990.  An August 1997 VA medical record 
notes that the veteran suffered back injuries in a 1987 motor 
vehicle accident.  Under the duty to assist provisions of the 
VCAA, VA has the duty to secure an examination or opinion if 
there is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d).  A 
review of the record shows the veteran has not been afforded 
a VA examination for the purposes of obtaining the necessary 
opinion.  For this reason, a medical examination is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
the veteran's current psychological 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should do the following:

(a)  Determine whether there is clear and 
unmistakable evidence of a psychological 
condition prior to service; and if so, 
whether there was any increase in 
disability in service beyond its natural 
progress.  

(b)  If the psychological condition is not 
found to pre-exist service, provide an 
opinion as to whether it is very likely, 
as likely as not, or highly unlikely, that 
the veteran's current psychological 
disability is related to any event in 
service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
the veteran's current neck condition.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current neck condition is 
related to any event in service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

4.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
the veteran's current low back condition.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current low back condition is 
related to any event in service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claims for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


